Opinion by
Judge Rogers,
This is an appeal by the Commonwealth from an Order of the Court of Common Pleas of Allegheny County sustaining an appeal from an order of the Secretary of Revenue suspending the privilege of Edward H. Hess to operate a motor vehicle for a period of twelve months.
The appellee was convicted in the Court of Common Pleas of Allegheny County of the misdemeanor of operating a motor vehicle after his operating privilege was suspended and before such privilege had been reinstated, a violation of Section 624(6) of The Vehicle Code, 1959, April 29, P. L. 58, as amended, 75 P.S. 624(6). The record of conviction was received by the *404Secretary of Revenue who, without a hearing, made his order of suspension.
At the de novo trial in the court below, the Commonwealth’s case consisted of the record of conviction and the appellee’s case of argument of counsel, unsupported by authority, that the Secretary had no power to suspend without a hearing.
Section 618(a) (2) of The Vehicle Code1 authorizes the Secretary to suspend with or without hearing upon receipt of record of conviction of a misdemeanor in the commission of which a motor vehicle was used. In the case of Hamsher Motor Vehicle Operator License Case, 196 Pa. Super. 336, 175 A. 2d 303 (1961 where the facts were identical to those here it was held that the Secretary may, acting under the authority of Section 618(a)(2), suspend operating privileges without a hearing.
The order of the court below is reversed, and the order of suspension imposed by the Secretary of Revenue is reinstated. A reinstated suspension shall be issued within thirty (30) days.

 75 P.S. 618(a)(2).